Citation Nr: 0113852	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00 17 019	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (original) evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision that 
granted service connection for PTSD and rated the condition 
as 50 percent disabling, effective from May 1997.  

The veteran has disagreed with an August 2000 RO decision 
that denied a total compensation rating based on individual 
unemployability.  However, this issue has not been fully 
developed for appellate review.  Therefore, the issue is 
referred to the RO for appropriate action, including the 
issuance of a supplemental statement of the case.

FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment resulting in reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

CONCLUSION OF LAW

The criteria for entitlement to an original disability 
evaluation in excess of 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.130 and Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, among other things, includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.   In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
The veteran in this case was notified in the 1998 rating 
decision that her PTSD was evaluated as 50 percent disabling.  
In the statement of the case (SOC), and the subsequent 
supplemental statement of the case (SSOC), the veteran was 
further informed of the criteria and evidence required for a 
higher evaluation.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC, properly informed her of the evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, but in this 
case, the veteran has not referenced any unobtained evidence 
that might aid her claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by the veteran and the 
veteran was afforded VA examinations at various times.  The 
Board therefore finds that there is more than sufficient 
evidence of record to fairly decide the issue on appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran contends that her PTSD is more disabling than 
reflected by her current rating of 50 percent.

Disability evaluations are determined by the application of a 
Schedule for rating disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran initially filed for service connection for a 
psychiatric disorder in 1997.  Private and VA records in 1997 
note her history of having been raped in the service.  

VA and private medical records in 1997 note treatment for 
conditions, including bipolar disorder.

On an April 1998 VA examination, the veteran reported that 
she was sexually assaulted in the spring of 1981 after an 
office party.  She stated she was treated at the Women's and 
Children's Hospital in Hawaii, but never filed an incident 
report. She said that she was told by a crisis counselor not 
to report the incident.  On mental status examination she was 
alert, cooperative, and oriented to time, place, and person.  
She had good eye contact and appeared her stated age.  She 
readily engaged in conversation.  Her mood was depressed and 
her affect was labile.  Her insight and judgment were good.  
She denied auditory or visual hallucinations.  She also 
denied homicidal ideations, but did admit to multiple 
attempts to harm herself in the past.  The examining 
physician noted that her thought process was goal oriented.  
She scored a 30/30 on a Fullstein Mini-mental status 
examination.  She also accurately interpreted proverbs and 
she was able to do calculations.  There was no evidence of 
paranoid ideations, loose associations or flight of ideas.  
She stated that she has difficulty falling asleep and has 
frequent awakenings during the night.  She also reported that 
she has flashbacks of the sexual assault that occurred while 
in the military, something which she had to hold as a secret 
and not to talk to anyone except for the past year when she 
confided in a doctor at the Mental Hygiene Clinic as an 
outpatient.  The examiner also noted that her energy level 
and concentration were low.  The diagnosis diagnoses were 
bipolar disorder and PTSD, and the global assessment of 
functioning (GAF) score was 60.

VA records dated in September 1998 note that the veteran was 
in the Compensated Work Therapy (CWT) group.  In September 
1998 it was note that she had applied for a few jobs and 
expected to hear from them soon.  She reported that she still 
planed to attend school, however, she must complete testing 
for Vocational Rehabilitation before acceptance.  In January 
2000 it was noted that she was taking medications, and coping 
well with her problems and responsibilities.  She was back at 
school and doing well.  She said that her social life was as 
good as permitted by her studies.  In March 2000 it was noted 
that she was well groomed, attending school, and taking her 
medication regularly.  In July 2000 it was noted that her 
mood was stable with medications, and she was going to summer 
school.  She said that she was doing well.  She denied 
experiencing any unusual perceptual occurrences or feeling 
suicidal or homicidal.  She denied any problems with memory, 
attention or concentration.  Insight and judgment appear to 
be adequate.  She reported that she currently felt stable and 
was experiencing good results from her medications.  She 
denied any signs of a major psychiatric problem.  She was 
currently studying full-time at an area university in 
preparation for human services management.  She asserted that 
she is emotionally prepared to engage in trauma focused 
therapeutic work.  

On a March 2000 VA examination, it was reported that the 
veteran had worked for two airlines since she separated from 
service.  She indicated she was not currently working but was 
attending school full-time.  She was alert, cooperative, 
oriented to person, place, and time.  She was well groomed.  
Her insight was good, as was her judgment.  She became 
extremely tearful while talking about her assault in the 
service.  She denied auditory or visual hallucinations, as 
well as homicidal or suicidal ideation.  Her energy level was 
decreased.  She has difficulty sleeping with difficulty 
falling asleep as well as frequent awakening during the 
night.  There was no evidence of paranoid ideation.  She 
became hyper-vigilant in certain situations.  She had 
recurrent and intrusive distressing recollections of this 
assault.  She made efforts to avoid activities or situations 
that aroused recollections of this event and had feelings of 
detachment or estrangement from others.  She had a restricted 
range of affect and a sense of foreshortened future.  She had 
vegetative signs and symptoms associated with depression 
including feeling hopeless, helpless, and worthless, and 
having a low self-esteem.  The degree of social impairment 
was severe and the degree of inability to work is marked.  
Diagnosis was PTSD and the GAF score was 60.

The veteran's attorney has submitted copies of documents 
relating to evaluating disabilities, but these documents 
relate the disabilities in general and not to this veteran or 
the facts of this case. 

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology, 
which more nearly approximates that for a 70 percent 
evaluation.  There is no evidence of deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood.  In fact, the veteran is reportedly 
attending school as a full time student, and during the most 
recent examinations there was not evidence of suicidal 
ideation, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting her ability to act 
independently or appropriately.  No obsessional rituals have 
been reported.  Moreover, there is no showing of spatial 
disorientation or neglect of personal appearance and hygiene 
which would warrant a 70 percent evaluation.  On both recent 
VA psychiatric examinations, the examiners diagnosed PTSD and 
assessed a GAF score (60) reflecting moderate impairment 
(although on the first examination the examiner said she had 
severe social impairment).   A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Moreover the 
GAF score of 60 is borderline to the next category (61-70), 
which contemplates only mild symptoms.

As indicated above, she is shown to be attending school on a 
full-time basis, which would be inconsistent with any 
conclusion that she is experiencing the symptomatology that 
is contemplated for an increased rating of 70 percent.  
Clearly, the current objective findings do not reflect 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  Consequently, 
the Board finds that a preponderance of the evidence is 
against entitlement to a 70 percent evaluation for her 
service-connected PTSD.

Moreover, there is no evidence that the veteran is now or has 
been in the recent past "grossly impaired" due to her 
service-connected psychiatric disorder as that term in used 
in the criteria for a 100 percent rating.  As detailed above, 
findings on the VA examinations conducted in 1998 and 2000 
reflect that she was fully oriented and not acutely 
experiencing persistently active psychotic thoughts, to 
include homicidal/suicidal and delusional/hallucinatory 
ideations.  Moreover, older medical examination reports and 
evaluations are negative for these kinds of gross psychotic 
symptoms as well and the fact that she has not required more 
serious clinical intervention for her symptoms, i.e., 
inpatient hospitalization, in many years weighs heavily 
against a finding that she is grossly impaired by her 
psychiatric disorder.

To the extent that the veteran contends that she is more than 
50 percent disabled due to her psychiatric symptomatology, as 
a layperson, she is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's increased 
rating claim for extraschedular consideration is not 
warranted.  The Board observes that the claims folder 
contains no evidence whatsoever that the veteran's service-
connected PTSD has resulted in frequent hospitalizations or 
marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  In fact, the occupational dysfunction associated 
with the veteran's PTSD has been determined to be only 
moderate.  Moreover, there is a paucity of evidence over the 
years since the original diagnosis to demonstrate that this 
disability alone has had any significant industrial effect.  
Accordingly, the Board finds that the RO did not abuse its 
discretion in refusing to refer this rating claim for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2000).

In conclusion, the preponderance of the evidence is against 
an original disability rating in excess of 50 percent for 
PTSD. Thus, the benefit- of-the-doubt rule does not apply, 
and the claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased rating for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals



 

